Case 1:18-cv-06830-FB-RML Document 21 Filed 10/07/19 Page 1 of 2 PageID #: 55




                                         1 MetroTech Center, Suite 1701
                                           Brooklyn, New York 11201
                                           Telephone: (718) 215-5300
                                              Fax: (718) 215-5304
                                              www.abramslaw.com

                                                   October 7, 2019

Via ECF and Hand Delivery
Judge Frederic Block
U.S. District Court, E.D.N.Y.
Brooklyn Courthouse
225 Cadman Plaza E
Brooklyn, NY 11201

         Re:       Henry v. Western Beef Retail, Inc., et al., 18-cv-06830-FB-RML

Dear Judge Block:

        This law firm is counsel for Defendants Western Beef Retail, Inc., d/b/a Western Beef and
Cactus Holdings, Inc. (together, “Defendants”) in the above-entitled matter. We write pursuant to
Rule 2(A) of Your Honor’s Individual Practices to request a pre-motion conference in anticipation of
a motion to enforce a settlement agreement between the parties. For the reasons set forth herein, it is
also respectfully requested that the Court Order Plaintiff to appear at the pre-motion conference and
explain why he is now refusing to consummate the parties’ settlement.

        By way of background, Plaintiff made a settlement demand during mediation—which he
reiterated again after mediation—to resolve all claims in this action in exchange for payment of a
sum certain 1 (inclusive of any attorneys’ fees or costs). On September 25, 2019, I wrote to
Plaintiff’s counsel and informed him that Defendants were accepting Plaintiff’s demand, and
anticipated entering into a formalized written agreement. Plaintiff’s counsel subsequently agreed to
prepare a general release and settlement agreement upon standard terms memorializing the parties’
agreement. 2

       However, Plaintiff’s counsel has recently advised that Plaintiff is now unwilling to proceed
with the settlement. Plaintiff’s reasoning has not been disclosed to Defendants.
1
     Because this matter concerns private settlement negotiations, and because Plaintiff now apparently is unwilling to
consummate a settlement on the agreed-upon terms, we do not herein state the specific sum on which the parties agreed,
but we are prepared to inform the Court of the sum in camera. The amount is not in dispute.
2
     “A ‘preliminary’ oral [settlement] agreement, entered into in anticipation of a later writing memorializing its terms,
is no less binding than a written agreement, so long as the parties have not expressly reserved the right not to be bound in
the absence of a writing.” Bastedo v. North Rose–Wolcott Central School District, 929 F.Supp.2d 223, 225 (W.D.N.Y.
2013).
Case 1:18-cv-06830-FB-RML Document 21 Filed 10/07/19 Page 2 of 2 PageID #: 56



Judge Frederic Block
October 7, 2019

        The Defendants are ready, willing and able to proceed with the parties’ settlement agreement,
and simply request that Plaintiff be compelled to execute a standard form agreement and general
release. Under such circumstances, it is respectfully submitted that Plaintiff should be compelled to
conclude the settlement upon standard terms. See, e.g., Serpico v. City of New York, No. 99 CIV.
2693, 2000 WL 1716346, at *1–2 (S.D.N.Y. Nov. 15, 2000) (“Plaintiff’s failure to execute the
requisite document(s) that will permit the settlement agreement to be effectuated has not been
prompted by any conduct of the defendants that could be viewed as a breach of the parties’
settlement agreement. The Court understands that defendants are ready, willing and able to fulfill
their part of the parties’ settlement agreement. Under these circumstances, the Court finds that the
settlement agreement should be enforced and plaintiff should execute the requisite document(s) to
permit the settlement agreement to be consummated.”).

        In light of the foregoing, Defendants respectfully request that the Court: (i) schedule a pre-
motion conference in anticipation of Defendants’ motion to compel and enforce the parties’
settlement agreement; and (ii) Order that Plaintiff attend such conference and explain the bases for
his refusal, so that Defendants’ motion can fully address Plaintiff’s position.

       We thank the Court for its attention to this matter.



                                                              Respectfully submitted,

                                                              /s/ Justin T. Kelton

                                                              Justin T. Kelton




To:    All counsel of record (via ECF)
